Title: From James Madison to Andrew Jackson, 20 July 1816
From: Madison, James
To: Jackson, Andrew



To all who shall see these presents, Greeing:
20 July 1816

Know ye, That reposing special trust and Confidence in the abilities, prudence and fidelity of Major General Andrew Jackson, General David Meriwether and Jesse Franklin Esquire I do appoint them jointly and severally Commissioners of the United States with full power and authority to hold conferences and conclude and sign a Treaty or Treaties with the Chickasaw and Cherokee Tribes or Nations of Indians of and concerning all matters interesting to the United States and the said Nations of Indians; transmitting the same to the President of the United States of America for his final ratification by and with the advice and consent of the Senate of the United States.  This Commission to continue in force until the end of the next Session of the Senate of the United States and no longer.
In Testimony whereof, I have caused these Letters to be made patent and the Seal of the United States to be hereunto affixed.  Given under my hand at the City of Washington the twentieth day of July A.D. 1816; and of the Independence of the United States, the Forty first.

James Madison,


By the President,
Jas. Monroe
Secy. of State.

